11/21/2019 THU 10:45 FAX gjo02/002 ~

Riccardo Iaccarino 3 Surrey Lane
BARNES Wendell V, Shepherd Hempotead, NY 11550

Tel: 516.483.2990
BI TACCARINO & Michael C. Anderson Fax: 516.483.0566

Matthew J. Berger®

SHEPHERD LLP Danielle M. Carney 29 Legion Drive

Bergenfield, NJ 07621

Michele Harari el: 201.387.2600
Dana L. Henke
Steven H. Kern Roy Barnes, Retired
_ 258 Saw Mill River Road, Elmsford, NY 10523 Lauren M. Kuglelska’
Mel: 914.592.1515 | Pax: 914,592,3213 Glacchino J, Russo “Also Admitted In NJ

a
el
oe
)

November 21, 2019
Show Cou se Hearing, om Nov: 22, WIG
\S ady owned Stine die, Chavk of Mew
Couct ged dolermuncte the

 
  
  
  

Facsimile and ECF

_ Honorable Judge Nelson Stephen Roman Wmohon
> United States District Court Judge Deded i: Nov 21,018
= Southern District of New York SO ORDERED: ~~ .

- 300 Quarropas Street ~
White Plains, New York 10601 . oo

HON, NELSO 53. ROMAN "
UNITED STATES DISTRICT: JUDGE

 

Re: Trustees of the District Council 9, et al, v. Prime Installations, Inc.
Index No.: 19-CIV-3846 (NSR)
Return Date for Order to Show Cause for Default Judgment — November 22, 2019 @ 10:45 am,

 

Dear Honorable Judge Roman;

This office represents the plaintiffs in the above matter. This letter makes reference to the Order to
Show Cause for default judgment scheduled for Friday, November 22, 2019 @ 10:45 a.m.

This matter involves the enforcement of a Trade Agreement, more specifically, the plaintiff Funds’

right to audit the books and records of the defendant Employer, Defendant contacted my office this morning
and informed me that the Defendant will fully cooperate with an audit,

Accordingly, the Parties, on consent, respectfully request that the case be removed from the court
calendar and be discontinued, provided, however, that if'settlement of the matter is not consummated within
thirty (30) days, either party may apply by letter for restoration of the action to the calendar. .

Kindly advise this office of the Court’s decision regarding our request.

Thank you for your assistance and courtesies.

Very truly yours,

Gane £

Dana L. Henke, Esq,

 

oe: Prime Installations, Inc.

EO

 
1/21/2019 THU 10:45 FAX

 

 

BIS
258 Saw Mill River Road
Elmsford, NY 10523
Telephone: (914) 592-5740 Fax: (914) 592-3213

 

 

FACSIMILE TRANSMISSION

 

 

* * ® THE INFORMATION CONTAINED IN THIS FACSIMILE TRANSMISSION IS
CONFIDENTIAL AND IS INTENDED FOR THE RECIPIENT ONLY. IF THIS
FACSIMILE WAS RECEIVED IN ERROR, PLEASE NOTIFY THE SENDER AND
DESTROY THE COPY SENT IN ERROR. THANK YOU. * * *

 

 

DATE:

TO:

FAX #:

FROM:

RE:

November 21, 2019

The Chambers of Honorable Judge Roman
(914) 390-4179

Dana L. Henke

Trustees of the District Council 9 et al. v. Prime Installations, Inc.
Index # 19-CIV-3846 (NSR)

TOTAL NUMBER OF PAGES (INCLUDING THIS COVER SHEET): 2

o01/002

 
